Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Titus Thomas challenges the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) civil rights complaints. We have reviewed the record and conclude that there is no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Thomas v. Ajala, No. 8:10-cv-02090-AW, 2011 WL 743838 (D.Md. Feb. 23, 2011); Thomas v. Wilson, No. 8:10-cv-02003-AW, 2011 WL 195655 (D.Md. Jan. 20, 2011). We dispense with *673oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.